DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I claims 1-15 in the reply filed on 6-29-2022 is acknowledged.  The traversal is on the ground(s) that there the process cannot be practiced by another materially different apparatus.  This is not found persuasive.  Applicant argues that the process requires the formation of a set of teeth having a random tooth to tooth topography but claim 1 sets forth “topography that varies” and claim 8 sets forth “scattered tooth to tooth topography”, “random” language is not used in the method claims 1 and 8.  It is not clear from Applicant’s arguments that the terms scattered and varies in the method are a same scope as random in the product claim. The product as claimed in claim 16 does not require the method claim steps of moving a first tool member and a second tool member and rotating the first tool member and second tool member and the product can be produced by a different apparatus.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,9 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, line 7, it is not clear what “the set of teeth” is referring to since line 3 sets forth “a set of teeth” for tooling and line 5 sets forth “a set of teeth” for gearing.  In claim 3, lines 1 and 2, it is not clear what “the surface of each tooth of the set of teeth” is referring to and what “the surface of each tooth” is referring to since claim 1 sets forth “a set of teeth” for tooling in line 3 and “a set of teeth” for the gear in line 5.  In claim 4, line 2, “the surface” is not clear as to whether it’s a tool or gear surface.
In claim 9, lines 1 and 2, it is not clear what “the surface of each tooth of the set of teeth” is referring to and what “the surface of each tooth” is referring to since claim 8 sets forth “a set of teeth” for tooling in line 4 and “a set of teeth” on the gear in line 6.  In claim 10, line 2, “the surface” is not clear as to whether it’s a tool or gear surface.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bregi (2,886,990).  Bregi discloses a method of forming a gear with rotating gear rollers (Ra,Rb) which roll teeth on a gear blank (G) wherein the rotating rollers have sets of teeth (12,13,14,15; Fig. 1-3) that vary tooth to tooth wherein teeth in set (12) are shallow and the sets (13,14) form partial teeth and set (15) forms finished teeth on the gear.  Figures 16-18 disclose sets of teeth (90,92,94) with different geometry where set (90) is pointed, set (92) is narrow and set (94) is a full tooth form. 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grob et al. (2,934,980).  Grob discloses a method of rolling a gear (2) with a first rotating rolling tool (3) and a second rotating rolling tool (4) with each of the rolling tools (3,4) having a set of teeth (9,9’) on rolling tool (3) and a set of teeth (10,10’) on rolling tool (4).  Each individual tooth (Fig. 3) of the set of teeth (9,9’) has a topography that varies from tooth to tooth wherein tooth (9) is an unrecessed rib and tooth (9’) is a recessed rib having an interruption or gap (9”) which creates a different tooth topography (col. 4, lines 19-22) for each of the teeth (9,9’). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (5,711,187) in view of Moetakef et al. (2017/0299039).  Regarding claims 1,2,6-8,10,12 and 13, Cole discloses a method of cold rolling a powered metal gear (2) for a transmission in a vehicle gear box comprising gear rolling between a first rolling die and a second rolling die (8; Fig. 2), each rolling die (8) having a set of die teeth (18; Figs. 3-5) with a different, alternative or altered profile (col. 4, lines 6-16).  Cole discloses that the rolling dies (8) are movable toward the blank (2) by carriages (12) to densify the blank (col. 3, lines 27-31).  The die teeth (18) are different and altered in profile (topography), they vary as required by claim 1.  Scattered as in claim 8 is “occurring or found at intervals or various locations rather than all together” (google dictionary definition) and the gear rolling tools (8) of Cole have gear teeth (18) which are sets of gear teeth that occur at intervals around the tool as they are spaced, and they also are different or altered in profile (topography) in order to create scattered tooth to tooth topography on the gear (20; Figs. 3-5) wherein different topographies (Figs. 3-5) are formed on the gear (20) by the different die teeth (18).  Cole discloses (col. 4, lines 25-31) that different die teeth profiles are used simultaneously on the same gear blank to densify the blank in different regions but does not disclose that the topography of each gear tooth in a set of gear teeth varies.  Moetakef teaches that it is known to form gear teeth (Fig. 4) of different, altered profiles wherein sets of teeth (80,80’,80”,80’”), (82,82’,82”,82’”), (84,84’,84”,84’”) have different profiles of pressure angle topography.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to vary the profile of each tooth of the sets of teeth of Cole as taught by Moetakef in order to reduce gear noise in the vehicle gear. 
Regarding claims 3 and 9, Cole discloses the tool teeth are densified (col. 1, lines 10-12 and 36-39) to increase hardness and strength.  Regarding claims 4 and 10, Cole discloses varying density (col. 4, lines 30-35) and as density decreases from a root surface or flank surface that has been densified, young’s modulus also decreases.  Regarding claims 5 and 11, no results are set forth in the specification which show a random excitation during gear operation and the different tooth profiles of Cole in view of Moetakef will yield different excitation and reduced gear noise.  Regarding claims 14 and 15, Cole and Moetakef teach different, alternative gear teeth geometries comprising different curves (profiles) wherein Moetakef teaches that pressure angle is different on each tooth (80,82,84; Fig. 4) which is a different curvature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725